Order entered November 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                      No. 05-12-00679-CV

                               MAURICE MURPHY, Appellant

                                                V.

                   AMYWASHINGTON A/K/A ELISA MURPHY, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 11-06133-Y
                                            ORDER
        As court reporter Francheska Duffey has informed the Court that she provided appellant

an estimate for preparation of the reporter’s record and as appellant is entitled to proceed in this

appeal without prepayment of costs, we ORDER Francheska Duffey, Official Court Reporter of

the 330th Judicial District Court, to file the record no later than December 20, 2013. See TEX. R.

APP. P.35.3(b). No extensions will be granted absent exigent circumstances.

        We DIRECT the Clerk of the Court to send a copy of this order to (1) Francheska

Duffey, (2) the Honorable Andrea Plumlee, Presiding Judge of the 330th Judicial District Court,

and (3) the parties.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE